Citation Nr: 0425087	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VA has failed to provide the 
veteran with the notice required by VCAA.  See Quartuccio, 
supra; Charles, supra.  To correct that shortcoming the case 
must be remanded.

A review of the evidence of record, including October 2000 
Vet Center treatment records and the veteran's September 2001 
statement, reveals that the veteran's claimed stressors 
include:

He serviced in Qui Nhum with the 157th Quarter Master 
Company, from August 1965 to August 1966.  He drove trucks in 
a convoy and reported some ground action the first week he 
arrived.  Mortar attacks were frequent on his base and he 
encountered direct firefight when on convoy or his dump runs.  
He believed he shot an enemy combatant who ambushed his 
convoy in 1966.  In December 1965 he witnessed one soldier 
shoot another in the head.  He did not know the names of the 
soldiers.  Early in his tour, he witnessed one soldier 
severely burn another on a detail dealing with human waste.  
He also witnessed the extraction of a murdered soldier from a 
well sometime between September 1965 to January 1996.  
Although he did not know the soldier's name, he believed he 
was assigned to the 96th Quartermaster Brigade in the transit 
unit.  The veteran also witnessed the self-conflagration of a 
Buddhist monk.  

The record is unclear as to whether the RO has made any 
attempts to verify the veteran's alleged inservice stressors.  
The RO should attempt to verify the veteran's alleged 
stressors through all available sources, to include 
contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO should document 
its efforts and, if such efforts are unsuccessful, the RO 
should so inform the veteran and advise him to submit 
alternate forms of evidence to support his claim of 
entitlement to service connection for PTSD.  

VCAA legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  

Vet Center treatment records indicate that he was diagnosed 
with PTSD.  While the treatment records contain some general 
discussion of the veteran's stressors, there is no medical 
evidence linking his current diagnosis of PTSD with any 
specific alleged inservice stressor.  Finally, a review of 
the record reveals that the veteran was not afforded a formal 
VA psychiatric examination in connection with his current 
claim of entitlement to service connection for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any evidence not 
previously provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 38 
U.S.C.A. § 5103(a) and Quartuccio, supra, 
as well as any other applicable legal 
precedent.  The RO should allow the 
applicable period of time for response.

2.  The above-mentioned summary of the 
veteran's stressors (see pages 2 & 3) and 
a copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the United States Armed Services 
Center for Research of Unit Records.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history and 
operational reports for the unit the 
veteran was assigned to while in Vietnam 
for the period during which he served 
with such unit.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified inservice stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




